              Case 3:20-cv-00917-HZ         Document 108            Filed 07/10/20   Page 1 of 2




     J. SCOTT MOEDE, OSB 934816
     Chief Deputy City Attorney
     scott.moede@portlandoregon.gov
     NAOMI SHEFFIELD, OSB 170601
     Deputy City Attorney
     naomi.sheffield@portlandoregon.gov
     ROBERT YAMACHIKA, OSB 065560
     Senior Deputy City Attorney
     rob.yamachika@portlandoregon.gov
     Portland City Attorney’s Office
     1221 SW 4th Ave., Rm. 430
     Portland, OR 97204
     Telephone: (503) 823-4047
     Facsimile: (503) 823-3089
     Of Attorneys for Defendant City of Portland


                                 UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON

                                         PORTLAND DIVISION


     DON’T SHOOT PORTLAND, a nonprofit                     3:20-cv-00917-HZ
     corporation, in its individual capacity,
     NICHOLAS J. ROBERTS, in an individual
     capacity and on behalf of themselves and all          DECLARATION OF J. SCOTT MOEDE
     others similarly situated, MICHELLE
     “MISHA” BELDEN, in an individual capacity
     and on behalf of themselves and all others            (In Support of Defendant City of Portland’s
     similarly situated, ALEXANDRA JOHNSON,                Response to Plaintiffs’ Motion for
     in an individual capacity and on behalf of            Preliminary Injunction)
     themselves and all others similarly situated,

                    PLAINTIFFS,

            v.

     CITY OF PORTLAND, a municipal
     corporation, and MULTNOMAH COUNTY, a
     political subdivision of the State,

                    DEFENDANTS.

      I, J. Scott Moede, Chief Deputy City Attorney, declare as follows:

            1.      I make this declaration in support of the City’s response to plaintiff’s motion for

     preliminary injunction.

           2.  The Portland Business in an Oregon nonprofit corporation.
Page 1 – DECLARATION OF J. SCOTT MOEDE

                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
             Case 3:20-cv-00917-HZ          Document 108            Filed 07/10/20   Page 2 of 2




            3.      According to its website, the Portland Business Alliance is the Greater Portland

    Chamber of Commerce and the leading voice for business in the region.

            4.      The website also indicates that the Alliance advocates for business at all levels of

    government to support commerce, community health and the region’s overall prosperity.

            5.      According to information received from the Alliance and widely disseminated to

    the public, the Alliance conducted a business impact survey seeking information about the

    impacts of the protests and property damage in Portland that started at the end of May 2020. The

    survey sought information on physical damage to property including interior and exterior, lost

    revenue to date, and amounts covered by insurance.

            6.      There were 93 voluntary responses. A spreadsheet of the responses is provided in

    this link as Exhibit 2.
            7.      In the information disseminated to the City of Portland and to the public, the

    survey results estimated $4,808,099 in property damage with $28,495 being the average.

            8.      In the information disseminated to the City of Portland and to the public, lost

    revenue through 6/18/2020 was reported as $18,407,000.

            9.      Overall, the survey illustrates that between physical damage and lost revenue,

    Portland's greater Central City area has experienced an estimated $23,215,099 in economic loss.

            10.     The survey results have been widely distributed throughout the community and

    reported on https://www.kgw.com/article/news/local/protests/portland-business-alliance-puts-

    out-report-on-damages-during-riots/283-927c8812-0010-4561-921a-f0556a5b1a2b.

            I hereby declare that the above statement is true to the best of my knowledge and

    belief, and that I understand it is made for use as evidence in court and is subject to penalty

    for perjury.

            DATED: July 2, 2020.

                                                      /s/ J. Scott Moede
                                                    J. Scott Moede


Page 2 – DECLARATION OF J. SCOTT MOEDE

                                            PORTLAND CITY ATTORNEY’S OFFICE
                                               1221 SW 4TH AVENUE, RM 430
                                                PORTLAND, OREGON 97204
                                                      (503) 823-4047
